2022 IL App (5th) 210168-U
             NOTICE
                                                                                         NOTICE
 Decision filed 04/05/22. The
                                                                              This order was filed under
 text of this decision may be               NO. 5-21-0168
                                                                              Supreme Court Rule 23 and is
 changed or corrected prior to
                                                                              not precedent except in the
 the filing of a Petition for                  IN THE                         limited circumstances allowed
 Rehearing or the disposition of
                                                                              under Rule 23(e)(1).
 the same.
                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

WEST BEND MUTUAL INSURANCE COMPANY,             )     Appeal from the
                                                )     Circuit Court of
       Plaintiff-Appellant,                     )     Jefferson County.
                                                )
v.                                              )     No. 20-CH-23
                                                )
VAUGHAN’S FETCH, INC.; HARLAN PORTEE; and )
JOHN LANE CAMBRON,                              )
                                                )
       Defendants                               )     Honorable
                                                )     Evan L. Owens,
(John Lane Cambron, Defendant-Appellee).        )     Judge, presiding.
______________________________________________________________________________

         JUSTICE CATES delivered the judgment of the court.
         Justices Welch and Moore concurred in the judgment.

                                            ORDER

¶1       Held: The trial court erred in granting summary judgment in favor of the injured driver
               and against the insurer where the limit of liability provision in the commercial
               auto insurance policy was not ambiguous when read in conjunction with the
               policy’s declarations. As a result, the judgment is reversed, and the cause is
               remanded with directions to enter a summary judgment in favor of the insurer.

¶2       The plaintiff, West Bend Mutual Insurance Company (West Bend), appeals from a

summary judgment entered in favor of the defendant-appellee, John Lane Cambron, declaring that

a commercial auto liability policy issued by West Bend did not clearly and unambiguously prohibit

the stacking of bodily injury liability limits. On appeal, West Bend claims that the trial court erred

in granting Cambron’s motion for summary judgment and denying its motion for summary

judgment where the limit of liability provision in its policy unambiguously prohibited the stacking
                                                  1
of liability coverage. We reverse and remand with directions to enter a summary judgment in favor

of West Bend.

¶3                                    I. BACKGROUND

¶4     On October 2, 2018, a Dodge Ram pickup truck owned by Vaughan’s Fetch, Inc., and

driven by Harlan Portee, struck the rear of a vehicle driven by John Lane Cambron. The rear-end

impact propelled Cambron’s vehicle into the vehicle ahead of it, and then across the center line of

the roadway, where it collided with a tractor-trailer, owned by BF&C Trucking, and operated by

Michael Flanagan. Cambron, Flanagan, and two other persons, Lesa Suits and Lorena Suits, were

injured in the accident. BF&C Trucking and the Illinois Department of Transportation (IDOT)

sustained property damage.

¶5     On the day of the accident, the Dodge Ram pickup was insured under a commercial auto

insurance policy issued by West Bend. The commercial auto policy covered a fleet of vehicles and

trailers owned by Vaughan’s Fetch.

¶6     On March 19, 2020, West Bend filed an action in interpleader, seeking to deposit the limits

of its policy into the registry of the circuit court of Jefferson County, for the benefit of all those

claiming bodily injury or property damage as a result of the October 2, 2018, accident. West Bend

identified Cambron, Harlan Portee, Vaughan’s Fetch, Flanagan, BF&C Trucking, Lesa Suits,

Lorena Suits, and IDOT as interested parties and named them as defendants in the action. In an

amended complaint for interpleader, West Bend alleged that under the combined single limit

(CSL) policy issued to Vaughan’s Fetch, the limit of liability for all bodily injury and property

damages resulting from any one accident was $1 million, regardless of the number of claims made

or vehicles involved. West Bend further alleged that it was unable to determine the proper

distribution of its $1 million in coverage among the various claimants. West Bend requested an


                                                  2
order permitting it to deposit the sum of $1 million into the registry of the court for the benefit of

all claimants. West Bend also sought a full release of liability for Vaughan’s Fetch and Harlan

Portee, and an order discharging it from any and all claims of the defendants.

¶7        Cambron filed an answer to the interpleader action and a counterclaim. In the answer,

Cambron denied that the liability coverage in the West Bend policy was limited to $1 million per

accident. In the counterclaim, Cambron sought a judgment declaring that the West Bend policy

failed to unambiguously limit the liability coverage to $1 million per accident. Cambron alleged

that the policy’s limit of liability provision did not identify the coverage limit, but rather referred

the reader to the declarations pages. He further alleged that the $1 million limit of liability was

listed multiple times in the declarations pages, and thereby created an ambiguity, permitting the

stacking of the liability limits.

¶8        While the actions for interpleader and declaratory judgment were pending, West Bend

settled claims made by Lesa Suits, Lorena Suits, Michael Flanagan, BF&C Trucking, and IDOT.

Pursuant to West Bend’s motion, those parties were dismissed with prejudice from the interpleader

action.

¶9        West Bend and Cambron also entered into a partial settlement of the case, based on a high-

low agreement, but they continued to litigate the stacking issue. Under the partial settlement

agreement, the amount of Cambron’s settlement was dependent upon a final determination of the

stacking issue. Specifically, if, after the exhaustion of all appeals, it was determined that West

Bend failed to clearly limit its liability to $1 million for each accident, then Cambron would receive

the higher amount set out in the settlement agreement. If, after the exhaustion of all appeals, it was

determined that West Bend’s liability coverage was limited to $1 million per accident, then

Cambron would receive the lower amount set out in the settlement agreement.


                                                  3
¶ 10   Subsequently, Cambron and West Bend filed cross-motions for summary judgment on the

stacking issue. The parties agreed that there were no disputed issues regarding any material fact,

and that the only issue was whether the West Bend policy clearly and unambiguously limited

liability coverage for bodily injury and property damage to $1 million per accident.

¶ 11   The West Bend commercial auto insurance at issue here covered a fleet of 34 vehicles and

trailers owned by the policyholder, Vaughan’s Fetch. Section I of the “Motor Carrier Coverage

Form” informed the policyholder that the schedule of coverages and covered autos could be found

in “Item Two” of the declarations. Section II of the “Motor Carrier Coverage Form” addressed the

liability coverage for covered autos and provided, in pertinent part:

       “Section II – Covered Autos Liability Coverage

       A. Coverage

           We will pay all sums an ‘insured’ legally must pay as damages because of ‘bodily

           injury’ or ‘property damage’ to which this insurance applies, caused by an ‘accident’

           and resulting from the ownership, maintenance[,] or use of a covered ‘auto’.

                                                     ***

       C. Limit of Insurance

           Regardless of the number of covered ‘autos’, ‘insureds’, premiums paid, claims made[,]

           or vehicles involved in the ‘accident’, the most we will pay for the total of all damages

           and ‘covered pollution cost or expense’ combined resulting from any one ‘accident’ is

           the Limit of Insurance for Covered Autos Liability Coverage shown in the

           Declarations.

                                                     * * *.”




                                                 4
¶ 12     The first page of the declarations section of the policy is entitled “Motor Carrier Coverage

Declarations.” Under “ITEM TWO: Schedule of Coverages and Covered Autos” on this page,

there is a table with four columns containing the following headings: “Coverages,” “Covered

Autos,” “Limit,” and “Premium.” The “Coverages” column lists the types of coverage provided in

the policy, e.g., covered autos liability, medical payments, uninsured motorist, underinsured

motorist, comprehensive, and collision. The “Covered Autos Liability” row, depicted below,

includes cells containing a numeric symbol related to covered autos, the coverage limit, and the

premium for that coverage.

       Coverages             Covered Autos    Limit (the most      Premium
                                              we will pay for
                                              any one
                                              “Accident” or
                                              “Loss”)
    Covered Autos        61                   $1,000,000 Each      [redacted]
    Liability                                 Accident
The numeric symbol “61” is one of several “Covered Autos Designation Symbols” identified and

described in the “Motor Carrier Coverage Form” of the policy. Symbol 61 is a shorthand reference

for “any auto” in the Vaughan’s Fetch fleet, including autos acquired after the commencement of

the policy period. The table shows that the limit of liability for “Covered Autos” is $1 million for

each accident.

¶ 13     The next section of the policy contains the heading, “ITEM THREE: Schedule of Covered

Autos You Own.” This schedule contains tables identifying each covered vehicle along with a

corresponding schedule of coverages. The first table provides a description of each individual

covered vehicle, the original cost of that vehicle, and the total premium for that vehicle. The second

table contains the classification and garaging location for each covered vehicle. The remaining

tables identify the types of coverage for each individual covered vehicle, the premium for each



                                                  5
coverage, and the limit of liability. For example, the “Covered Autos Liability” coverage for the

Dodge Ram pickup involved in the accident appeared as follows:

       Veh.        Covered Autos Liability
       No.
                   CSL             Premium
       8           $1,000,000      [redacted]

¶ 14       In his motion for summary judgment, Cambron argued that he was entitled to summary

judgment because the West Bend policy did not unambiguously provide that the limit of bodily

injury liability coverage was $1 million per accident. Cambron pointed out that the “Limit of

Insurance” provision in the policy did not identify the coverage limits, but rather referred the reader

to the policy’s declarations section to discover the limit. Cambron claimed that West Bend’s policy

was ambiguous because there were seven copies of the “Motor Carrier Coverage Declarations”

pages found in the policy, each showing that there was a $1 million limit of liability, and because

the $1 million limit of liability was listed next to each specific vehicle in the “Schedule of Covered

Autos You Own.” He asserted that in cases where an insurer has directed the reader to the

declarations page to discover the limit of liability, and the declarations page lists the limit of

liability multiple times, Illinois courts have found that the insurer failed to unambiguously limit its

liability, permitting the stacking of coverage limits.

¶ 15       In its motion for summary judgment, West Bend argued that the “Limit of Insurance”

clause in the policy clearly and unequivocally provided that regardless of the number of covered

autos, claims made, or vehicles involved, the most it would pay for the total of all damages

resulting from any one accident was “the ‘Limit of Insurance for Covered Autos Liability

Coverage’ shown in the Declarations.” West Bend further argued that the declarations plainly

provided that the “Covered Autos Liability” coverage for any owned vehicle or trailer was limited


                                                  6
to $1 million for each accident, and the fact that the policy insured a fleet of 34 vehicles and trailers

did not impact the liability limit.

¶ 16    After considering the motions, the supplemental briefings, and the arguments of the parties,

the trial court entered an order denying West Bend’s motion for summary judgment and granting

Cambron’s motion for summary judgment. The court declared that the West Bend policy did not

clearly and unambiguously limit liability coverage to $1 million for each accident. The court also

determined that the parties’ “high-low” settlement agreement provided an appropriate remedy, and

it made no specific finding as to the total amount of liability coverage available under the policy.

West Bend appealed.

¶ 17                                     II. ANALYSIS

¶ 18    On appeal, West Bend contends that the trial court erred in granting Cambron’s motion for

summary judgment and denying its cross-motion for summary judgment. West Bend claims that

the court erroneously found that the West Bend commercial auto policy did not clearly prohibit

the stacking of bodily injury liability coverage.

¶ 19    Summary judgment is properly granted only where the pleadings, depositions, and

admissions on file, together with any affidavits, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a matter of law. 735 ILCS 5/2-

1005(c) (West 2020). The trial court’s order granting summary judgment is reviewed de novo.

Hess v. Estate of Klamm, 2020 IL 124649, ¶ 14. In addition, the construction of an insurance policy

presents a question of law that is reviewed de novo. Hess, 2020 IL 124649, ¶ 14.

¶ 20    An insurance policy is a contract, and the general rules governing the construction of other

types of contracts also govern the construction of insurance policies. Hobbs v. Hartford Insurance

Co. of the Midwest, 214 Ill. 2d 11, 17 (2005). In construing an insurance policy, the court’s primary


                                                    7
objective is to ascertain and give effect to the intention of the parties as expressed in the language

of the policy. Hobbs, 214 Ill. 2d at 17. An insurance policy is to be construed as a whole, and the

provisions in the policy should be read together, rather than in isolation. Central Illinois Light Co.

v. Home Insurance Co., 213 Ill. 2d 141, 153 (2004). If the policy language is clear and

unambiguous, the language will be applied as written unless it contravenes public policy. Hobbs,

214 Ill. 2d at 17. If, however, the policy language is susceptible to more than one reasonable

interpretation, it is ambiguous and will be strictly construed against the insurer who drafted the

policy. Central Illinois Light, 213 Ill. 2d at 153. The touchstone is whether the policy provision is

subject to more than one reasonable interpretation, not whether creative possibilities can be

suggested. Bruder v. Country Mutual Insurance Co., 156 Ill. 2d 179, 193 (1993). Thus, the court

should consider only reasonable interpretations, and it should not strain to find an ambiguity where

none exists. Hobbs, 214 Ill. 2d at 17.

¶ 21   In general, antistacking provisions in insurance policies are not contrary to public policy.

Grzeszczak v. Illinois Farmers Insurance Co., 168 Ill. 2d 216, 229-30 (1995). If an antistacking

provision is unambiguous, it will be given effect by a reviewing court. Hobbs, 214 Ill. 2d at 18;

Grzeszczak, 168 Ill. 2d at 230.

¶ 22   In this case, West Bend contends that the Limit of Insurance provision clearly and

unambiguously prohibits the stacking of liability coverage, and the fact that the policy covers 34

vehicles and trailers does not impact the limit of liability coverage for each accident. Cambron

does not claim that the language in the Limit of Insurance provision is ambiguous. Rather, he

contends that ambiguity arises because there were seven copies of the “Motor Carrier Coverage

Declarations” found in the policy, each showing that there was a $1 million limit of liability, and

because the $1 million limit of liability coverage was printed next to each covered vehicle listed


                                                  8
in the “ITEM THREE: Schedule of Covered Autos You Own.” Both parties rely on Hess v. Estate

of Klamm, 2020 IL 124649, in support of their respective arguments.

¶ 23   In Hess, the Illinois Supreme Court considered whether an antistacking provision in a

multi-vehicle automobile policy, when read together with the declarations, was ambiguous,

allowing for stacking of liability coverage. The antistacking clause provided, in part:

       “LIMIT OF LIABILITY

                     A. The limit of liability shown in the Declarations for each person for Bodily

                Injury Liability is our maximum limit of liability for all damages, including

                damages for care, loss of services or death, arising out of ‘bodily injury’ sustained

                by any one person in any one auto accident. Subject to this limit for each person,

                the limit of liability shown in the Declarations for each accident for Bodily Injury

                Liability is our maximum limit of liability for all damages for ‘bodily injury’

                resulting from any one auto accident.”

The Limit of Liability clause further provided that the limit of liability shown in the declarations

was the most the insurer would pay regardless of the number of insureds, claims made, vehicles

or premiums shown in the declarations, or vehicles involved in the auto accident. Hess, 2020 IL

124649, ¶ 23.

¶ 24   The declarations did not list liability limits separately for each covered vehicle. Instead, the

liability limits were listed on the first page of the declarations one time for Autos 1, 2, and 3, and

the liability limits were restated on the second page for Auto 4. Hess, 2020 IL 124649, ¶ 25. In

considering whether the listing of the liability limits twice in the declarations resulted in an

ambiguity, the supreme court reiterated its prior holding that there is no per se rule that “ ‘an

insurance policy will be deemed ambiguous as to the limits of liability anytime the limits are noted


                                                  9
more than once on the declarations.’ ” Hess, 2020 IL 124649, ¶ 22 (quoting Hobbs, 214 Ill. 2d at

26 n.1). The court further directed that the issue of ambiguity should be decided on a case-by-case

basis, and that the declarations page should be construed together with the other provisions in the

policy, and not read in isolation. Hess, 2020 IL 124649, ¶ 22; Hobbs, 214 Ill. 2d at 26 n.1. Applying

those principles, the supreme court found there was a reasonable explanation for restating the limits

of liability on the second page of the declarations, namely that there was not enough space to

include an additional column listing the coverages and premiums for Auto 4 on the first page.

Hess, 2020 IL 124649, ¶ 25. The court determined that the antistacking clause, when read together

with the declarations, prohibited the stacking of bodily injury liability coverage. Hess, 2020 IL

124649, ¶ 25.

¶ 25   In this case, the “Limit of Insurance” provision in the West Bend policy clearly stated that

regardless of the number of covered autos, insureds, premiums paid, claims made, or vehicles

involved in the accident, “the most we will pay for the total of all damages *** resulting from any

one ‘accident’ is the Limit of Insurance for Covered Autos Liability Coverage shown in the

Declarations.” The limit for “Covered Autos Liability” shown in the declarations was “$1,000,000

each accident.” We are not persuaded by Cambron’s claim that an ambiguity with respect to

stacking was created because there were seven copies of the “Motor Carrier Coverage

Declarations” found in the policy. West Bend explained that each time the subject policy was

modified because of a new endorsement or limitation, the Motor Carrier Coverage Declarations

and the Motor Carrier Coverage Schedule were included. The copies of the Motor Carrier

Coverage Declarations are identical and contain the same limit of liability for Covered Autos. We

do not find that the duplication of the declarations pages under these circumstances created an




                                                 10
ambiguity with respect to the stacking of coverage. Profitt v. OneBeacon Insurance, 363 Ill. App.

3d 959, 963 (2006).

¶ 26   Cambron’s argument that the policy is ambiguous because the $1 million limit of liability

coverage was printed next to each covered vehicle listed in the “Schedule of Covered Autos You

Own” is likewise unpersuasive. The “Schedule of Covered Autos You Own” does nothing more

than indicate the amount of liability coverage provided for each owned vehicle and the premium

allotted for that coverage. To the extent that this schedule could create some confusion about

whether the liability coverage could be stacked, the “Limit of Insurance” provision, read together

with the “Limit” of “Covered Autos Liability Coverage” shown in the Motor Carrier Coverage

Declarations, provides clarity. The “Limit of Insurance” provision refers the policyholder to the

“Limit of Insurance for Covered Autos Liability Coverage” shown in the declarations, rather than

the “Schedule of Covered Autos You Own,” and the “Limit” expressly provides that “the most we

will pay for any one accident or loss” is “$1,000,000 each accident.”

¶ 27   Our supreme court has noted that though the declarations page of an insurance policy

contains important information for the policyholder, it is just “one piece of the insuring agreement”

and “cannot address every single coverage issue.” Hobbs, 214 Ill. 2d at 23. The supreme court

further noted that uncertainty could arise if the declarations page was read in isolation from the

rest of the policy provisions, reiterating that the policy must be construed by examining the

document as a whole. Hess, 2020 IL 124649, ¶ 22; Hobbs, 214 Ill. 2d at 23. In this case, the West

Bend policy contains a clear “Limit of Insurance” provision. When that provision is construed

together with the other provisions in the policy, including the “Limit” for “Covered Autos

Liability” in the declarations pages, we find no ambiguity regarding the limits of liability coverage

that would allow for stacking of that coverage.


                                                  11
¶ 28                                 III. CONCLUSION

¶ 29   As noted, in construing an insurance policy, a court will not strain to find an ambiguity

where none exists. In construing the West Bend commercial auto insurance policy as a whole and

reading the antistacking provision together with the declarations and other provisions in the policy,

we find that there is no ambiguity as to the amount of liability coverage for bodily injury and

property damage. The liability coverage is limited to $1 million per accident. Accordingly, the trial

court’s entry of summary judgment in favor of Cambron is reversed, and the cause is remanded

with instructions to enter a summary judgment in favor of West Bend.



¶ 30   Reversed and remanded with directions.




                                                 12